1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 MICHELLE M. WARREN,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 29,290

10   LEO BOOTHBY, Individually;
11   ALAN H. MAESTAS, Individually;
12   and MAESTAS & BOOTHBY,
13   a professional corporation,

14          Defendants-Appellees.

15 and

16 SAMUEL M. HERRERA,

17          Deponent-Appellant.

18 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
19 Abigail Aragon, District Judge

20 Stephanie M. Zorie
21 Santa Fe, NM

22 for Appellee Warren

23 Jonathan Hull
24 Taos, NM

25 for Appellees Lee Boothby, Alan Maestas, and Maestas & Boothby
 1 Samuel Herrera
 2 Taos, NM

 3 for Appellant

 4                           MEMORANDUM OPINION

 5 VIGIL, Judge.

 6       Summary dismissal was proposed for the reasons stated in the notice of

 7 proposed summary disposition. No memorandum opposing summary dismissal has

 8 been filed and the time for doing so has expired.

 9       DISMISSED.

10       IT IS SO ORDERED.


11                                              _______________________________
12                                              MICHAEL E. VIGIL, Judge

13 WE CONCUR:


14 ________________________________
15 JAMES J. WECHSLER, Judge


16 ________________________________
17 LINDA M. VANZI, Judge




                                            2